ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on October 16, 1973 (284 So.2d 718) affirming the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida by its opinion and judgment filed December 11, 1974 (305 So.2d 161) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause is withdrawn, the judgment of this court in this cause filed October 16, 1973 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the circuit court appealed herein is reversed and the cause is remanded to the circuit court with instructions to discharge the writ of prohibition and to dismiss the prohibition proceedings. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R.).